Citation Nr: 1718246	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  04-44 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The case was then transferred to the Pittsburgh, Pennsylvania RO, and has now been transferred to the Chicago, Illinois RO. In a March 2017 rating decision, the RO granted an initial 10 percent disability rating for the Veteran's bilateral plantar fasciitis with degenerative arthritis.

In November 2007 and October 2016, the Board remanded the issue for further development, specifically, to afford the Veteran a VA examination to determine the current severity of his disability. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected bilateral plantar fasciitis with degenerative arthritis is manifested by no more than a moderate disability with pain on manipulation and use of the feet. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral plantar fasciitis with degenerative arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated September 2014. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records and VA treatment and examination reports. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). However, pyramiding, which is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016).

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016). The factors of disability reside in reductions of normal excursion of movements in different planes, and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing. 38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2016).

Pertinent evidence of record reflects service treatment records dated December 2003 which diagnosed bilateral plantar fasciitis. At that time the Veteran reported pain of both feet with increased activity and the failure of orthotic inserts to relieve pain. The examiner found no swelling, inflammation, tenderness, or loss of motion. The range of motion of the feet was noted as normal. An x-ray was taken of both feet and noted as normal. 

An April 2006 VA examination report confirmed a diagnosis of bilateral plantar fasciitis and noted the Veteran's claims of pain and swelling with prolonged standing. The Veteran denied weakness, fatigability, lack of endurance, or stiffness at that time, and the examiner noted the Veteran's use of orthotic inserts and the use of night splints. The report reflects reports of severe flare-ups occurring one to two times a week which lasted for two hours and were precipitated by walking long distances. The examiner reported the Veteran's disability did not impair his ability to perform his daily tasks.

A February 2009 VA examination reflects reports of pain along the plantar area of both feet while walking or during prolonged standing. The pain was reported as present even at rest and severe during flare-ups.

VA treatment records dated January 2004 through October 2016 are consistent with reports of pain in both feet in the plantar area during prolonged standing and walking. They reflect no evidence of loss of mobility. Treatment records dated in September 2012 report x-ray findings of mild degenerative arthritis of both feet.   

A December 2016 VA examination confirmed bilateral plantar fasciitis and bilateral degenerative arthritis. The examiner reported pain of both feet when weight bearing and intermittently when non-weight bearing. The examiner opined that with the Veteran's combined achilles tendon and plantar fasciitis conditions, the left foot is moderately affected and the right foot is moderately severely affected. Though the Veteran could ambulate on both feet, there was bilateral interference with standing and lack of endurance. No Morton's neuroma, no metatarsalgia, no hammer toes, no hallux valgus, no hallux rigidus, no claw foot, and no malunion or nonunion of tarsal or metatarsal bones was found. The examiner also noted the Veteran required an assistive device regularly to ambulate and to take pressure off of his feet while standing. The examiner found that there was no degenerative or traumatic arthritis documented, yet confirmed the September 2012 diagnosis. The VA examiner opined that, due to his bilateral plantar fasciitis, the Veteran was limited in his ability to perform occupational tasks that required prolonged standing and walking, but that he was able to engage in sedentary, sitting employment.  

Before turning to analysis of the evidence, the Board notes that the Veteran has established service connection for disabilities to the lower extremities that are currently rated as 20 percent disabling for right fibulotalar ligament rupture and talocalcaneal arthritis under Diagnostic Codes 5010-5271, 20 percent for left fibulotalar ligament rupture and Achilles tendinopathy under Diagnostic Code 5271, 10 percent disabling for tarsal tunnel syndrome for his left foot under Diagnostic Code 8525, 10 percent disabling for tarsal tunnel syndrome for his right foot under Diagnostic Code 8525, and 10 percent disabling for his left Achilles tendon repair and removal of inclusion cyst scar under Diagnostic Code 7804. As such, in evaluating the current claim for an increased initial rating in excess of 10 percent for bilateral plantar fasciitis under Diagnostic Codes 5003-5276, evaluation of the same manifestations of his service-connected tarsal tunnel syndrome and Achilles tendon repair scar disabilities under a different diagnosis and Diagnostic Code is to be avoided. 38 C.F.R. § 4.14. To do so is to pyramid the ratings. Accordingly, symptoms pertaining to the Veteran's other service connected disabilities may not be used to support an increased evaluation for his service-connected bilateral plantar fasciitis. The Board notes that both Diagnostic Codes contemplate pain of the affected area in their separate rating schedules. 

The Veteran asserts that he is entitled to a higher initial rating for his bilateral plantar fasciitis. He is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5276, effective from April 2004.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the diagnostic code assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016). In this case, the rating schedule does not provide a specific diagnostic code for plantar fasciitis, so the Veteran's bilateral plantar fasciitis has been rated analogously under Diagnostic Code 5276 for acquired flatfoot. Additionally, and as further discussed below, Diagnostic Code 5003 has been hyphenated with Diagnostic Code 5276 to evaluate the Veteran's degenerative arthritis of the right and left foot.

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, as noted above, the Veteran is service-connected for bilateral plantar fasciitis, which is not listed and addressed by a specific diagnostic code. The Veteran's bilateral plantar fasciitis symptoms are more closely characterized by Diagnostic Code 5276 as his reported symptoms include pain on manipulation and use. The evidence here does not demonstrate claw foot (Diagnostic Code 5278), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283). 38 C.F.R. § 4.71a (2016). Diagnostic Code 5284 references other foot injuries, not merely symptoms of a same injury or condition that is already listed in another diagnostic code. Accordingly, the Board finds that Diagnostic Code 5276 is the most appropriate rating code in this case.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. Id. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned for such involvement. Id. As noted above, ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion. Id., NOTE (1).

In application of Diagnostic Code 5003, the United States Court of Appeals for Veterans Claims (Court) has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Based on a careful review of all of the evidence, the Board finds that the Veteran's service-connected bilateral plantar fasciitis with degenerative arthritis is manifested by no more than a moderate disability with pain on manipulation and use of the feet. The disability is not manifest by symptoms that can be characterized as pronounced or severe. There is no objective evidence of swelling, inflammation, tenderness, or loss of motion. While the Veteran did report flare-ups at the rate of one to two times a week and further reported the use of orthotic insoles and night splints, he simultaneously reported having no problems with weakness, fatigability, lack of endurance, or stiffness of his feet. The December 2016 examiner found the Veteran's combined Achilles tendon and plantar fasciitis conditions were moderately disabling on the left and moderately severe on the right; however, as discussed above, only symptoms associated with the plantar fasciitis disorders are for consideration in this appeal. The examiner also noted these disabilities were manifested by interference with standing, lack of endurance, slight limitation of motion, and pain even when non-weight bearing, but he did not find that there was marked inward displacement, marked pronation, severe spasm, indication of swelling on use, or callosities. Considering the Veteran's ability to continue with daily tasks, albeit with pain on manipulation and without the ability to withstand prolonged standing and walking, the Board finds that the VA examiner's assessments more closely categorized a moderate disability which is consistent with the other evidence of record. 

Furthermore, VA treatment records and VA examination reports do not delineate symptoms manifested by the Veteran's service connected bilateral plantar fasciitis and his other service connected foot disabilities. While the Veteran consistently reported foot pain during use or prolonged walking and standing, such symptoms are also contemplated by his other service-connected disabilities and cannot be considered for evaluation of his disability currently on appeal. Thus, the Board finds that the Veteran's bilateral plantar fasciitis with degenerative arthritis warrants no more than the currently assigned 10 percent rating.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical professionals who have examined him. The overall medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether the Veteran was entitled to a separate evaluation under Diagnostic Code 5003, as the evidence shows that he also has a diagnosis for bilateral degenerative arthritis. Treatment records from September 2012 reflect x-ray findings of degenerative arthritis of both feet. However, x-rays taken in August 2016 reflected no evidence of bilateral arthritis of the feet. While the record reflects that the Veteran has bilateral degenerative arthritis, such arthritis does not warrant a separate rating because to the extent that his arthritis caused pain, tenderness, swelling, or limitation of motion due to pain, these symptoms have already been contemplated in the 10 percent rating for the bilateral foot disability currently assigned under Diagnostic Code 5276, as well as the ratings assigned to the Veteran's other service connected disabilities, and assignment of an additional rating based on these same symptoms constitutes pyramiding. 38 C.F.R. § 4.14; See Esteban v. Brown, 6 Vet. App. at 261-62. Moreover, the maximum disability rating provided for arthritis of a major joint under Diagnostic Code 5003 is 10 percent. Diagnostic Code 5003 specifically provides that additional limitation of motion or function for arthritis that is worse than pain with noncompensable limitation of motion is to be rated under another Diagnostic Code that rates disability for that joint, in this case, the feet. Here, the Veteran's bilateral plantar fasciitis with degenerative arthritis has been rated 10 percent disabling; therefore, a higher or separate rating for arthritis under Diagnostic Code 5003 is not possible. For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 10 percent. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

As a final matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for an increased rating.



ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with degenerative arthritis is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


